FANNING, Justice.
Plaintiff sued defendant. Trial was to the court without the aid of a jury. Plaintiff-appellant has appealed from the judgment rendered by the trial court.
No findings of fact or conclusions of law were filed by the trial court. Appellant has brought forward no statement of facts. The transcript filed in the case shows no fundamental error.
Appellant’s points are of such character that error is not shown in the absence of a statement of facts. Lane v. Fair Stores, 150 Tex. 566, 243 S.W.2d 683; Ehrhardt v. Ehrhardt, Jr., Executor of Estate of Ehrhardt, deceased, et al., Tex.Civ.App., 368 S.W.2d 37, writ refused.
The judgment of the trial court is affirmed.